U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10Q (Mark One) þQuarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ending September 30, 2010. oTransition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to For the Period EndedSeptember 30, 2010 Commission file number 000-33415 CYBERLUX CORPORATION (Name of Small Business Issuer in Its Charter) Nevada 91-2048978 (State of Incorporation) (IRS Employer Identification No.) 4625 Creekstone Drive Suite 130 Research Triangle Park Durham, NC 27703 (Address of Principal Executive Offices) (919) 474-9700 Issuer's Telephone Number Indicate by checkmark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large acceleratedFilero Accelerated filero Non-accelerated filero Smaller reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ Number of shares outstanding of the issuer’s Common Stock as ofNovember 15, 2010: 134,282,956 CYBERLUX CORPORATION Quarterly Report on Form 10-Q for the Quarterly Period Ending September 30, 2010 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets: September 30, 2010 (Unaudited) and December 31, 2009 (Audited) 3 Condensed Consolidated Statements of Losses: Three and nine months ended September 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows: Nine months ended September 30, 2010 and 2009 (Unaudited) 5 Notes to Unaudited Condensed Consolidated Financial Information: September 30, 2010 6-14 Item 2. Management Discussion and Analysis 15 Item 3. Controls and Procedures 18 PART II.OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CYBERLUX CORPORATION CONDENSEDCONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash &cash equivalents $ $ Investments-restricted use Accounts receivable, net of allowance for doubtful accounts of $3,342 and $14,110, respectively Inventories, net of allowance of $43,333 Other current assets - - Total current assets Property, plant and equipment, net of accumulated depreciation of $120,140 and $109,223, respectively Total Assets $ $ LIABILITIES AND DEFICIENCY IN STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Short-term notes payable - related parties Short-term notes payable Warrant payable Total current liabilities Long-term liabilities: Warrant liability relating to convertible debentures - Total long-term liabilities - Total liabilities Commitments and Contingencies Redeemable Series A convertible preferred stock, $0.001 par value; 200 shares designated, 26.98 issued and outstanding as of September 30, 2010 and December 31, 2009 DEFICIENCY IN STOCKHOLDERS' EQUITY Class B convertible preferred stock, $0.001 par value, 50,000,000 shares designated; 100,000,000 and 25,000,000 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Class C convertible preferred stock, $0.001 par value, 700,000 shares designated; 150,000 shares issued and outstanding as of September 30, 2010 and December 31, 2009 Common stock, $0.001 par value, 20,000,000,000 shares authorized; 121,524,285 and 24,084,323 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Deficiency in stockholders' equity ) ) Total liabilities and (deficiency) in stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 CYBERLUX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended September30, Nine months ended September30, REVENUE: $ Cost of goods sold ) Gross margin OPERATING EXPENSES: Depreciation Research and development General and administrative expenses Total operating expenses NET INCOME (LOSS) FROM OPERATIONS ) ) ) Unrealized gain (loss) relating to adjustment of derivative and warrant liability to fair value of underlying securities - - Interest expense, net ) Gain on warrant liability - Debt acquisition costs - ) - ) Net income (loss) before provision for income taxes ) Income taxes (benefit) - 60 INCOME (LOSS) AVAILABLE TO COMMON STOCKHOLDERS $ $ $ ) $ Weighted average number of common shares outstanding-basic Weighted average number of common shares outstanding-fully diluted (Note A) Note A Note A Note A Income (Loss) per share-basic $ $ $ ) $ Income (loss) per share-fully diluted Note A Note A Note A Preferred dividend $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 CYBERLUX CORPORATION CONDENSEDCONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Nine months ended September30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income available to common stockholders $ ) $ Adjustments to reconcile net income (loss) to cash used in operating activities Depreciation Amortization - Common stock issued in connection for services rendered - Series B preferred stock issued for services rendered Cancellation of previously issued common stock for services rendered ) - Gain on warrant liability ) - Accretion of convertible notes payable - Unrealized (gain) loss on adjustment of derivative and warrant liability to fair value of underlying securities - ) (Increase) decrease in: Accounts receivable ) Inventories Prepaid expenses and other assets - ) Increase (decrease) in: Cash overdraft - ) Accounts payable Accrued liabilities Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of convertible debentures - - Proceeds from sale of common stock Net proceeds (payments) from borrowing on long term basis - Net proceeds (payments) to notes payable, related parties Net cash provided by (used in) financingactivities: Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Interest Paid $
